Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Una de las funciones principales de un juez apelativo, no hay duda, consiste en asegurarse de que se le haga cum-plida justicia a los ciudadanos de la jurisdicción donde ejerce su delicado ministerio. Ello se logra, entre otros, me-*145diante el establecimiento por el juez de normas jurispru-denciales jurídicamente correctas, claras y prácticas que promuevan, y regulen, el eficiente funcionamiento del sis-tema de justicia en el cual labora.
En la consecución de ese deseado objetivo, tampoco debe haber duda alguna sobre ello, el juez apelativo tiene que actuar con imaginación y creatividad. Dichas característi-cas, sin embargo, no pueden llevar al juez a envolverse en un ejercicio de “acrobacia mental jurídica” que resulte o desemboque en la creación de “embelecos procesales jurídi-cos”; situación que, en lugar de simplificar, aclarar y fo-mentar la correcta solución jurídica de las controversias que se plantean, presentes y futuras, ante los tribunales de nuestro País, lo que causa es confusión y desorientación en la profesión en general.
Una lectura, sosegada y analítica, de la opinión que hoy emite una mayoría de los integrantes del Tribunal demues-tra que, lamentablemente, eso es lo que ha sucedido en el presente caso. So color de la “facultad inherente [de este Tribunal] para administrar el Sistema Judicial” (opinión mayoritaria, pág. 143), del “deber ... de actuar afirmativa y dinámicamente en la tramitación de los casos ante su con-sideración” (id., pág. 139), y de la “flexibilidad y liberalidad que debe prevalecer al atenderse solicitudes de consolida-ción” id., pág. 133), en el día de hoy la Mayoría crea o establece la figura del “juez itinerante”, o flotante. Este, al igual que el vendedor a domicilio o el embajador plenipo-tenciario y sin cartera, viajará por nuestro País, presi-diendo las diferentes Salas del tribunal de primera instan-cia en que se hayan radicado las distintas demandas relacionadas a la materia que hoy ocupa nuestra atención; además, conforme dictamina la Mayoría, “determinará cuál será el manejo de los [casos] y los resolverá en los méritos”. íd., pág. 143.
Por considerar que el procedimiento establecido por la Mayoría de los integrantes del Tribunal es uno totalmente *146innecesario y completamente impráctico, el cual difícil-mente podrá ser utilizado o aplicado en posteriores ocasio-nes a otros casos, es que disentimos.
En nuestro criterio procede denegar, desde este mismo momento y en esta etapa de los procedimientos, la solicitud de consolidación radicada por el Estado; ello por los funda-mentos que más adelante expondremos y argumentaremos en detalle.
Realmente no alcanzamos a comprender la necesidad de privar a los distinguidos magistrados que laboran en las diferentes Salas del Tribunal de Primera Instancia de la facultad que por ley poseen de resolver los casos y contro-versias que surgen en sus respectivas regiones judiciales, tal y como ello debe ser.
Las cuestiones de derecho planteadas en los casos ante nuestra consideración —respecto a la existencia de culpa y quién responde por los daños causados por la misma— ya fueron resueltas por este Tribunal a favor de los demandantes. En consecuencia no existe peligro alguno de decisiones contradictorias. Únicamente resta por dilucidar si los demandantes efectivamente sufrieron daños debido a la acción culposa del Estado y la cuantía a concederse, por este concepto, a los demandantes en cada caso conforme los hechos particulares de los mismos; cuantía de daños que, en algunos casos, será nominal, y, en otros casos, será considerable.
En otras palabras, y dicho de manera sencilla, se trata de la dilucidación —entiéndase, la adjudicación y aprecia-ción de unos hechos— de casos de daños y perjuicios que no plantean mayor dificultad, los cuales deben ser resueltos en la región judicial en la cual surgieron por los magistra-dos que laboran en las mismas; ello con el consabido bene-ficio para los diferentes demandantes, y sus testigos, los cuales no tendrán que incurrir en gastos de viaje y de alimentos.
*1471 — I
En Noriega v. Gobernador, 122 D.P.R. 650 (1988), al confirmar la sentencia del foro de instancia mediante la cual éste había declarado que era inconstitucional la prác-tica del Estado de levantar, actualizar y preservar expe-dientes, carpetas, listas, ficheros, etc., de personas, agru-paciones y organizaciones, única y exclusivamente debido a las creencias o tendencias políticas e ideológicas de éstas, expresamos que:
No hay nada más preciado para un “hombre de bien” que su dignidad y reputación en la comunidad. Si por sus actuaciones ilegales o inmorales las hace quedar en entredicho, responderá a su conciencia, a sus seres más íntimos y a todos sus congéneres. Estará, en dicho caso, sujeto a las sanciones pena-les y civiles que correspondan. Pero si su dignidad y reputación son afectadas ilegalmente por el propio Estado por el mero he-cho de haber ejercitado sus derechos fundamentales, según és-tos están garantizados en la Constitución, su yo interno debe poseer un cauce adecuado para la reparación por las faltas a su dignidad y a su honor. En el sistema democrático en que convi-vimos le corresponde a los tribunales atender tales reclamos y diseñar remedios que propendan a aminorar el daño irreparable que el ciudadano ha sufrido por razón de los desmanes del Estado. (Énfasis suplido.) Noriega v. Gobernador, ante, pág. 654.
Aproximadamente cuatro (4) años más tarde, en Noriega v. Gobernador, 130 D.P.R. 919, 932 (1992), al recono-cer que desde sus inicios “estábamos ante un caso consti-tucional e históricamente único de singulares remedios, cuya trayectoria requería el más ponderado análisis judicial sobre la marcha”, resolvimos que, salvo las excepciones indicadas —referentes las mismas a expedientes de agru-paciones clandestinas que “han asumido y aceptado públi-camente, como medio para lograr sus fines, la amenaza y la violencia” (íd., pág. 944)— no resultaba procedente en de-recho el reclamo de confidencialidad que hacía el Estado en *148relación con dichas carpetas; razón por la cual confirma-mos la negativa del tribunal de instancia de eliminar de dichas carpetas el nombre de los agentes, y personas, que se mencionaban en las mismas.
Procede que se enfatice el hecho de que en la decisión antes mencionada, hicimos claro que, sujeto a las normas vigentes en materia de daños, “la responsabilidad civil y la condena total y única [por esta situación] tienen que recaer sobre el Estado, [que fue el] que montó todo un costosísimo y elaborado aparato oficial para pervertir la útil facultad investigativa de la policía y así mal utilizar esas discrepan-cias ciudadanas”. (Énfasis en el original suprimido y énfa-sis suplido.) Noriega v. Gobernador, 130 D.P.R. 919, 947 (1992).
Las demandas contra el Estado no se hicieron esperar. Las mismas se han estado radicando en el Tribunal de Pri-mera Instancia de nuestro País.(1) El Estado ha solicitado la consolidación de los referidos pleitos. Los demandantes se han opuesto a dicha solicitud. Esa es la controversia que hoy nos toca dilucidar y resolver.
HH HH

Los hechos

A. En febrero de 1993, el señor Julio Vives Vázquez radicó ante la Sala de Aibonito del Tribunal Superior de Puerto Rico, hoy Tribunal de Primera Instancia, (2) una de-manda contra el Estado Libre Asociado de Puerto Rico (en *149adelante' E.L.A.) y la Autoridad de Acueductos y Alcantari-llados en la que alegó que el E.L.A. violó sus derechos ci-viles mediante la práctica de levantar expedientes, ficheros o tarjetas (“carpetas”) a través de la Policía de Puerto Rico.
En síntesis, alegó que durante la década de 1960 la División de Inteligencia de la Policía de Puerto Rico le abrió la carpeta número 15852 de esa División y que, desde en-tonces hasta el presente, ha sufrido persecución y hostiga-miento continuo por agentes del E.L.A. en todas las fases de su vida, y que todas esas actuaciones ocurrieron por el único motivo de que el demandante era, y es, independentista. (3) Como consecuencia de las actuaciones antes indicadas, alegadamente se vio privado de su salario y sufrió pérdida de ingresos, lo cual estima en un millón de dólares. Alegó, además, que en el 1971 se le fabricó un caso por violación a la Ley de Explosivos de Puerto Rico, a con-secuencia de lo cual sufrió pérdida de ingresos, daños mo-rales de diversas índoles, así como otros daños generales y especiales no especificados en la demanda, daños que va-lora en una suma no menor de un millón de dólares (1, 000, 000).
Por otra parte, el señor Vives Vázquez alegó en su de-manda que agentes del E.L.A. “realizaron actos similares de mantener fichas, expedientes y/o carpetas abiertas a un sinnúmero de ciudadanos puertorriqueños” y que “realiza-ron actos de persecución y hostigamiento similares y dis-tintos de los realizados contra él, contra otros miles de ciu-dadanos de Puerto Rico, por el hecho de profesar la ideología independentista”. Como consecuencia de los actos realizados, contra él y contra otros ciudadanos, por motivo de su ideología independentista, el señor Vives alega que el *150E.L.A. ha ocasionado “daños inestimables” a dicha ideolo-gía, que según su estimación requerirán una erogación no menor de cincuenta millones de dólares (50, 000, 000) para ser mitigados.(4)
En marzo de 1993, el E.L.A. solicitó de la Sala de Aibo-nito del antiguo Tribunal Superior la consolidación del caso de Vives Vázquez con el caso Civil Núm. KPD-90-945, Rosalí Fernández Pola v. E.L.A. Procede que se enfatice que el caso de Rosalí Fernández Pola v. E.L.A. es un pleito de clase, radicado ante el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan, sobre derechos constitucionales, derechos civiles, 42 U.S.C. see. 1983 y es a su vez el caso más antiguo (radicado el 1ro de octubre de 1990) de los que han surgido como secuela de los casos de Noriega v. Gobernador, ante. Dicha solicitud fue declarada no ha lugar por el tribunal de instancia.(5) El Estado recurrió entonces ante este Tribunal vía recurso de certiorari. Mediante Re-solución de 4 de agosto de 1993, le concedimos a la parte demandante recurrida el término de veinte (20) días para mostrar causa por la cual no debíamos expedir el auto so-licitado y dictar sentencia revocatoria de la resolución recurrida. La parte demandante recurrida ha comparecido. Debemos, en consecuencia, resolver si procede o no la con-solidación del caso de Vives Vázquez con el de Rosalí Fernández Pola v. E.L.A., ante.
B. Por otra parte, durante los años 1992 y 1993, tres (3) grupos de demandantes radicaron, separadamente, ante el antiguo Tribunal Superior, Sala de Aguadilla, tres *151(3) acciones civiles de daños y perjuicios contra el E.L.A. en las que alegaron haber sufrido daños de diversas índoles como consecuencia de la misma práctica declarada incons-titucional en Noriega v. Gobernador, 130 D.P.R. 919 (1992).(6) El 31 de marzo de 1993, el Estado igualmente solicitó de la Sala de Aguadilla del antiguo Tribunal Superior la consolidación de dichos casos con el antes mencio-nado caso de Rosalí Fernández Pola v. E.L.A., ante, que está pendiente en la Sala de San Juan del antiguo Tribunal Superior. Dicha solicitud fue declarada no ha lugar me-diante resolución emitida por el antiguo Tribunal Superior, Sala de Aguadilla, el 15 de septiembre de 1993. En la misma, el referido tribunal de instancia indicó que, a pesar de que existen cuestiones de hecho comunes entre los ca-sos, razón esta por la cuál los tres (3) casos radicados en Aguadilla ya habían sido consolidados entre sí, las partes allí demandantes se oponen a su consolidación con el caso de Rosalí Fernández Pola v. E.L.A., ante. Además, a juicio del tribunal de instancia, conceder lo solicitado por el Es-tado haría del litigio uno muy oneroso para las partes de-mandantes y los testigos. Por esas razones, el antiguo Tribunal Superior, Sala de Aguadilla, declaró sin lugar la solicitud de consolidación(7)
El Estado, igualmente, recurrió de dicha resolución, vía petición de certiorari, ante este Tribunal. Mediante Reso-lución, de 1ro de octubre de 1993, este Tribunal ordenó a la parte demandante recurrida mostrar causa por la cual no se debía expedir el auto solicitado y dictar sentencia revo-catoria de la resolución recurrida. Además, en auxilio de nuestra jurisdicción, ordenamos la paralización de los pro-cedimientos a nivel de instancia. La parte demandante re-currida ha comparecido. Debemos, igualmente, resolver si *152procede la consolidación de estos casos con el de Rosalí Fernández Pola v. E.L.A., ante.
C. Rosalí Fernández Pola v. E.L.A., ante —caso radi-cado ante la Sala de San Juan del antiguo Tribunal Superior— es un pleito de clase que fue presentado por los allí demandantes, "por sí, en representación y para beneficio de otros similarmente situados, de conformidad con la Re-gla 20 de las de Procedimiento Civil”. (8) En la demanda enmendada que se radicara en dicho caso se alega que, cada uno de los demandantes, así como cada uno de los integrantes de la clase, ha sido discriminado por razones ideológicas, razón por la cual “los demandantes poseen el mismo interés y han sufrido daños similares a los demás integrantes de la clase”.
Se señala, además, que la clase representada por los allí demandantes fue objeto de una o más de diversas prácticas realizadas por el E.L.A., así como por personas particula-res y entidades privadas, tales como: (1) recopilación de información; (2) intervenciones indebidas con patronos (públicos y privados) e instituciones educativas (públicas y privadas); (3) observación y vigilancia indebida; (4) hosti-gamiento, intimidación, persecución, fabricación de casos criminales y otras intervenciones injustificadas; (5) distri-bución indebida de la información recopilada. Finalmente, se señala que “los miembros de la clase han sufrido daños de diversas índoles a causa de las actuaciones aquí alega-*153das, aunque similares y comunes a todos los integrantes de la clase”.(9) Por todo ello, los allí demandantes alegan tener causas de acción bajo las Constituciones de Puerto Rico y Estados Unidos, así como bajo el Art; 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, la Ley Federal de Derechos Civiles y diversas otras leyes especiales.(10)
Merece que se señale que en dicho caso, el Estado soli-citó del tribunal que ordenara la consolidación, de este caso, con otras ocho (8) acciones civiles radicadas contra éste a raíz de la práctica que fuera declarada inconstitucio-nal en Noriega v. Gobernador, ante, El foro de instancia —Hon. José E. Broco Oliveras, Juez— no ha resuelto aún la mencionada solicitud de consolidación.(11)
*154HH h-I b-1
El Estado solicita la consolidación de los casos de epí-grafe con el caso de Rosalí Fernández Pola v. E.L.A., ante, para lograr, según alega, una solución rápida, justa y eco-nómica de todos los pleitos. Según el Estado, todos los ca-sos plantean cuestiones comunes de hecho y de derecho porque todas las alegaciones “surgen del mismo hecho, evento y práctica ilegal de persecución por razones ideológicas”. Señala, además, que el derecho aplicable a todas las acciones es el mismo: “la imposición de responsa-bilidad civil por los alegados daños causados a los demandantes.”
También invoca el Estado, como fundamento para su solicitud de consolidación, lo extremadamente oneroso que resultaría para éste, en términos de recursos económicos, esfuerzos y tiempo, el tener que atender reclamaciones si-milares alrededor de toda la Isla. En relación a los testigos, señala que todos los potenciales testigos de la parte de-*155mandada son “presumiblemente” de San Juan, por lo que la consolidación permitiría una mejor utilización de éstos. Por último, el Estado señala que no conceder la consolida-ción‘solicitada, crearía el riesgo de que en pleitos similares resulten decisiones dispares o contradictorias.
Por su parte, el demandante Julio Vives Vázquez se opone a la consolidación de su caso con el de Rosalí Fernández Pola v. E.L.A., ante, porque alega que ello le priva-ría de manera definitiva de una solución, justa, rápida y económica en su caso; ello, en vista de que la consolidación aumentaría los costos del litigio y dilataría su solución final. Señala, además, que las alegaciones que hace el Es-tado en su moción solicitando la consolidación y en la mo-ción de reconsideración, no demuestran la existencia de cuestiones comunes de hecho o de derecho que justifique consolidar los casos. El demandante alega que su caso pre-senta unos hechos particulares, tales como la fabricación de un caso criminal, persecución y'hostigamiento por parte del Estado al realizar allanamientos ilegales en lugares bajo su control, y que se le forzó a salir de su empleo en la Autoridad de Acueductos y Alcantarillados, entre otros. Se-gún señala el demandante Vives Vázquez, la adecuada ad-judicación de su caso requiere prueba distinta a la que re-quiere el caso de Rosalí Fernández Pola v. E.L.A., ante. Señala que, a pesar de haber sufrido los daños de todas aquellas personas a quienes se levantó expedientes, él ha sufrido otros daños particulares con respecto a los cuales, “[l]a carpeta o el expediente lo que sirve es como prueba robusta y convincente para su reclamación”.
El demandante Vives Vázquez, además, señala que la consolidación solicitada por el Estado no puede estar ba-sada en la existencia de una supuesta cuestión común de derecho entre los pleitos, porque en ninguno de ellos existe necesidad de adjudicar cuestión de derecho alguna en re-lación a la ilegalidad de la práctica de levantar expedien-tes; ello en vista de que la misma ya fue adjudicada por *156este Tribunal en Noriega v. Gobernador, 130 D.P.R. 919 (1992).(12)
Los demandantes, en los tres (3) casos consolidados en el antiguo Tribunal Superior, Sala de Aguadilla, aducen que las acciones radicadas en Aguadilla no deben ser con-solidadas con el pleito de Rosalí Fernández Pola v. E.L.A., ante, porque, entre otras razones: (1) los casos de Aguadilla están mucho más avanzados que los de otros tribunales;(13) (2) no existe riesgo de que se produzca prueba duplicati-va;(14) (3) la consolidación produciría una leve economía para el Estado, pero tendría un alto costo para cada liti-gante, (15) lo cual a su vez, desalentaría a los demandantes de ejercer su derecho a reclamar, produciendo un efecto de enfriamiento {chilling effect) en el interés de éstos en soli-citar un justo remedio por los agravios padecidos; (4) nin-*157guna de las reclamaciones de los casos de Aguadilla es similar a la del caso Rosalí Fernández Pola v. E.L.A. ante; (5) no hay controversias similares en cuanto a los daños sufridos por cada uno de los demandantes, porque los de-mandantes de Aguadilla alegadamente “tienen muy poco en común con los demandantes del área metropolitana”.(16)
*158IV
El texto de la vigente Regla 38.1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) es prácticamente■ idéntico —por no decir igual— al de su contraparte federal, esto es, la Regla 42(a) Federal de Procedimiento Civil; razón por la cual la jurisprudencia federal interpretativa de la misma, y la doctrina, resulta persuasiva. en nuestra jurisdicción. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 588 (1983). En vista a ello, examinamos brevemente la misma. La ci-tada Regla 42(a) federal establece que:
... When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay. 28 U.S.C. Ap.
En síntesis, la norma vigente en la jurisdicción federal, respecto a la consolidación de pleitos, es a los efectos de que para que se pueda ordenar la consolidación solicitada tienen que concurrir dos (2) requisitos, a saber: (1) que los pleitos cuya consolidación se solicita contengan “cuestiones comunes de hecho o de derecho”, In re Dearborn Marine Service Inc., 499 F.2d 263 (5to Cir. 1974), 9 Wright and Miller, Federal Practice and Procedure: Civil 2d See. 2382 (1995), y (2) que dichos pleitos estén pendientes “ante el mismo distrito judicial”, In re Penn Central Commercial Paper Litigation, 62 F.R.D. 341 (1974), confirmado en 515 F.2d 505 (2do Cir. 1975), Swindell-Dressler Corporation v. Dumbauld, 308 F.2d 267, (3er Cir. 1962); Anschell v. Sackheim, 145 F. Supp. 447 (D.C. N.J. 1956); Facen v. Royal Rotterdam Lloyd S.S. Co., 12 F.R.D. 443 (1952); Federal Electric Products Co. v. Frank Adam Electric Co., 100 F. Supp. 8 (1951). Ausente cualquiera de estos requisitos, la solicitud de consolidación debe ser denegada. Wright and Miller, ante.
*159Como podrá notarse, el segundo de los requisitos —que los pleitos estén “ante el mismo distrito judicial”— no surge expresamente de la transcrita Regla 42(a) federal. Esta lo que exige es que los pleitos estén pending before the court, esto es, “ante el tribunal”. Los tribunales federales, sin embargo, han interpretado que esta frase significa, re-petimos, que los casos a consolidarse estén pendientes “ante el mismo distrito judicial”. Wright and Miller, ante, págs. 257-258; interpretación que resulta perfectamente lógica en vista del hecho de que los tribunales federales de primera instancia {District Courts) no constituyen un solo distrito judicial. Véanse: 28 U.S.C. secs. 81-131; C.A. Wright, The Law of Federal Courts, 4ta ed., Minnesota, West Publishing Co., 1983, pág. 8.
Por otro lado, procede que señalemos que en la jurisdic-ción federal se ha resuelto que la decisión de conceder o denegar la solicitud de consolidación realizada por un tribunal de instancia federal no será alterada en apelación a menos que el tribunal apelativo determine que el de ins-tancia incurrió en un claro abuso de discreción. Véanse: U.S. E.P.A. v. City of Green Forest, Ark., 921 F.2d 1394 (8vo Cir. 1990), cert. denegado, 112 S.Ct. 414 (1990); Arnold v. Eastern Air Lines, Inc., 712 F.2d 899 (4to Cir. 1983), cert. denegado, 464 U.S. 1040 (1984); Molever v. Levenson, 539 F.2d 996 (4to Cir. 1976), cert. denegado, 429 U.S. 1024 (1976); Shumate & Co., Inc. v. National Ass’n of Sec. Deal., Inc., 509 F.2d 147 (5to Cir. 1975), cert. denegado, 423 U.S. 868 (1975).
A esos efectos, procede destacar que se ha resuelto que, en el ejercicio de esa discreción, el tribunal de instancia debe sopesar, de un lado, la economía de tiempo y esfuerzo que la consolidación produciría, y del otro, cualquier incon-veniente, retraso o gasto que la consolidación pueda causar. Wright and Miller, ante, See. 2383.(17) La doctrina *160también señala que el costo adicional de litigación, que la consolidación pueda significar para las partes, es un factor a considerarse al determinar si procede o no la consolida-ción, aunque no es necesariamente un factor conclusivo. Wright and Miller, ante, See. 2383, pág. 261; Véase Shultz v. Manufacturers & Traders Trust Co., 29 F. Supp. 37 (W.D. N.Y. 1939).
De lo antes expuesto, claramente se desprende que para que en la jurisdicción federal proceda la consolidación, tie-nen que cumplirse, en primer lugar, los dos (2) requisitos antes señalados y, en segundo término, el tribunal, dentro de su discreción, deberá sopesar, de un lado, las ventajas que la consolidación produciría y, del otro, los posibles inconvenientes. En otras palabras, la petición de consoli-dación, aun cumpliéndose los dos (2) requisitos, puede ser denegada cuando a juicio del tribunal la misma causaría dilación(18) confusión o perjuicio(19) o si las controversias individuales predominan sobre las comunes(20) Véase *161Southwest Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805 (N.D. Cal. 1989).
V
Nuestras Reglas de Procedimiento Civil tienen como principio rector la consecución de soluciones justas, rápi-das y económicas en la tramitación de las causas de acción que se radican ante nuestros tribunales. Regla 1 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III; Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283, 288 (1988). Con el pro-pósito de fomentar el cumplimiento con este principio, la Regla 38.1 de Procedimiento Civil, ante, dispone que:
Cuando estén pendientes ante el tribunal pleitos que envuel-van cuestiones comunes de hechos o de derecho, éste podrá or-denar la celebración de una sola vista o juicio de cualquiera o de todas las cuestiones litigiosas envueltas en dichos pleitos; podrá ordenar que todos los pleitos sean consolidados', y podrá, a este respecto, dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación. (Enfasis suplido.)
La consolidación de acciones, bajo la transcrita Regla 38.1, ante, permite a los tribunales mantener un mayor control de la litigación y utilizar más eficientemente los recursos humanos y económicos de nuestro sistema de ad-ministración de la justicia. Es por ello que hemos expre-sado que la consolidación sirve a los tribunales de útil he-rramienta para evitar la multiplicidad de pleitos y para adjudicar, en una sola causa, las distintas reclamaciones de las partes cuando la naturaleza de las acciones lo permiten. López Valdés v. Tribunal Superior, 96 D.P.R. 779, 792 (1968).
Procede que se señale que en nuestra jurisdicción se ha reconocido que, para que proceda una solicitud de consoli-dación bajo la citada Regla 38.1, deben concurrir los dos (2) requisitos antes mencionados, esto es: (1) que los pleitos estén pendientes ante el mismo tribunal y (2) que éstos *162contengan cuestiones comunes de hecho o de derecho. Véase J.A. Cuevas Segarra, Práctica Procesal Puertorri-queña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, Cap. VI, pág. 199. Este Tribunal ha enfatizado el hecho de que, aun cumpliéndose con los mencionados dos (2) requisitos, los tribunales de instancia tienen amplia discreción para decidir si la consolidación procede o no. Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989).
Ahora bien, procede que se destaque el hecho de que, como surge de una somera lectura de las disposiciones de la transcrita Regla 38.1, dicha disposición reglamentaria —al igual que su contraparte federal— no exige, de ma-nera expresa, que se trate del mismo tribunal. La Regla 38.1, ante, habla de casos “pendientes ante el tribunal”. ¿Procede que hagamos la misma interpretación que ha he-cho el foro federal? En relación a la contestación de dicha interrogante cobra importancia el hecho de que, con la aprobación de la Constitución de Puerto Rico, el 25 de julio de 1952, se instituyó en nuestra Isla un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo l.(21) Véanse: Clark y Rodgers, The New Judiciary Act of Puerto Rico: A Definite Court Reorganization, 61 Yale L.J., 1147 (1952); M.A. Velázquez Rivera, Jurisdicción y competencia de los tribunales de Puerto Rico, 48 Rev. Jur. U.P.R. 27 (1979); J. Trías Monge, El Sistema Judicial de Puerto Rico, Ed. Universitaria, 1978.
Por lo tanto, para efectos de jurisdicción,(22) nuestros *163tribunales constituyen un solo distrito judicial, sobre el cual un sólo tribunal, el Tribunal General de Justicia —compuesto por el Tribunal Supremo, el Tribunal de Cir-cuito de Apelaciones y por el Tribunal de Primera Instan-cia— ejerce su poder y autoridad.(23) Sin embargo, nuestros tribunales de instancia ejercen su jurisdicción conforme a unas normas de competencia(24) que le son asignadas por ley. Art. V, Sec. 2, Const. E.L.A., ante. Conforme a estas normas, el Tribunal de Primera Instancia actualmente se compone de un sólo tribunal con distinta competencia sobre la materia y cuantía,(25) el cual está a su vez dividido en varias Salas con distinta competencia por razón de área geográfica. Véanse: Arts. 5.001, 5.003, 5.005 y 9.001 de la Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. secs. 22m, 22o, 22q y 23c).
Con el propósito de evitar el caos a que, inevitable-mente, llevaría el ejercicio desorganizado de la jurisdicción de nuestros tribunales de instancia, resulta necesario que los casos se ventilen en la sala con competencia para ello. Véanse: Aetna Ins. Co. v. Tribunal Superior, 103 D.P.R. 480, 483 (1975); Longoria v. Tribunal Superior, 102 D.P.R. *164267, 269 (1974); Colón v. Tribunal Superior, 97 D.P.R. 106, 122-123 (1969). De lo contrario, tendríamos la unificación del sistema para fines de jurisdicción, pero no lograríamos la más eficiente organización para fines de funcionamiento. Véanse: Pueblo v. De Jesús Gómez, 100 D.P.R. 629, 635-636 (1972); Colón v. Tribunal Superior, ante. En vista a ello, y no obstante la existencia de un solo tribunal unifi-cado, encontramos aconsejable adoptar en nuestra jurisdic-ción el requisito establecido por la jurisprudencia federal conforme al cual, para que proceda una solicitud de conso-lidación, los casos a consolidarse deben estar pendientes ante una misma sala o región.(26) Adaptada a nuestras cir-cunstancias particulares, el referido requisito significará que los casos a ser consolidados deberán estar pendientes ante, o bajo la competencia, de una misma Sala del Tribunal de Primera Instancia.
Somos del criterio que resolver lo contrario significaría, en primer lugar, la eliminación —de un plumazo y en vir-tud de una disposición constitucional de tipo general— del requisito a los efectos de que los pleitos a consolidarse de-ben, de ordinario, estar pendientes ante el “mismo tribunal”. No creemos que esa fuera la intención ni de este Tribunal ni de la Asamblea Legislativa, al promulgar y adoptar las Reglas de Procedimiento Civil, por primera vez, en el año de 1958, en específico la citada Regla 38.1. Como expresáramos anteriormente, la terminología de la Regla 38.1, ante, es prácticamente igual, por no decir idén-tica, a la de la Regla 42(a) federal, ante. Somos de la opi-nión que no debe haber duda sobre el hecho de que el Co-mité Consultivo de las Reglas de Procedimiento Civil, compuesto el mismo por distinguidos miembros de nuestra profesión, tenían pleno conocimiento de la interpretación de que había sido objeto la Regla 42(a) federal, ante, por *165parte del foro judicial federal, y su "aplicabilidad” en nues-tra jurisdicción. De no ser así, la terminología de la Regla 38.1 de Procedimiento Civil, ante, al ser adaptada del sis-tema federal, hubiera sido seguramente variada o “enmen-dada” por el referido Comité Consultivo ya que la termino-logía federal, en este aspecto, resultaría superflua o innecesaria.
Por otro lado, debe señalarse que una interpretación contraria a la que hoy sugerimos daría al traste con la razón de ser de la norma sobre competencia, vigente en nuestra jurisdicción, la cual tiene el propósito de promover el ordenado ejercicio de la jurisdicción de los tribunales. Además, ello significaría, con toda probabilidad, un grave perjuicio para la ciudadanía en general. Ello así en vista del hecho de que, no importa cuán distante estuviera el lugar de residencia de un ciudadano reclamante, pertene-ciente a una sala o región judicial en particular, su pleito podría ser consolidado con otro radicado en una lejana, y distinta, sala o región judicial; esto es, los factores sobre gastos, costo, e inconveniencias que se le pudieran causar a las partes por razón de la consolidación se convertirían, prácticamente, en académicos. No podemos, en fin, estar de acuerdo con dicha interpretación.
Somos del criterio, por lo tanto, que para que proceda una solicitud de consolidación bajo la Regla 38.1 de Proce-dimiento Civil, ante, deberán cumplirse, de ordinario, los siguientes dos (2) requisitos: (1) que los casos a consolidarse estén pendientes ante una misma Sala del Tribunal de Pri-mera Instancia; y (2) que exista entre ellos cuestiones comu-nes de hecho o de derecho.
VI
¿Se cumple, en los casos de epígrafe, con los dos (2) re-quisitos que, conforme anteriormente hemos expresado, exige la Regla 38.1 de Procedimiento Civil, ante, para que *166se pueda ordenar la consolidación de varias acciones? Veamos.
Los pleitos de epígrafe fueron correctamente radicados, conforme la norma sobre competencia, ante las Salas de Aibonito y Aguadilla —en el caso de Rosalí Fernández Pola v. E.L.A., en la Sala de San Juan— del antiguo Tribunal Superior de Puerto Rico, hoy Tribunal de Primera Instancia. Esto es, y dicho de otra forma, los pleitos fueron radicados, y están ventilándose, ante distintas Salas del Tribunal de Primera Instancia. En consecuencia, y con-forme la interpretación que hemos realizado de las dispo-siciones de la Regla 38.1 de Procedimiento Civil, ante, no se cumple con el primero de los dos (2) requisitos exigidos por la mencionada disposición reglamentaria(27)
En relación con el segundo de los requisitos exigidos por la Regla 38.1 de Procedimiento Civil, ante, esto es, con el de que los pleitos planteen “cuestiones comunes de hecho o *167de derecho”, como correctamente sostiene el demandante Vives Vázquez, las cuestiones principales de derecho, “co-munes” entre su caso y los demás pleitos radicados en las otras Salas del Tribunal de Primera Instancia, ya fueron resueltas y adjudicadas por este Tribunal, esto es, en los dos (2) casos de Noriega v. Gobernador, ante, de 1988 y de 1992.
Recordaremos que, en el primero de ellos, resolvimos que era inconstitucional la práctica del Estado de levantar, actualizar y preservar “carpetas o listas” de personas y or-ganizaciones debido, única y exclusivamente a las creen-cias o tendencias políticas e ideológicas de éstos y que, a dichos individuos y organizaciones, había que proveerle un cauce procesal para que pudieran reclamar los daños que pudieran haber recibido como consecuencia de dicha práctica. En la segunda de dichas decisiones, resolvimos que, en relación a esos daños, el Estado era el único responsable.
De manera, pues, que conforme correctamente sostiene Vives Vázquez lo único restante, prácticamente, lo es la dilucidación, por las mencionadas Salas del antiguo Tribunal Superior, de los hechos específicos de cada caso en particular; cuestiones de hechos que, obviamente, son distintas en cada caso, razón por la cual no existe fundamento jurí-dico alguno que justifique una orden para la consolidación de dichos casos.
Por otro lado, somos del criterio que, para la adjudica-ción, y apreciación, de unos hechos —distintos los unos de los otros— no se requiere la designación de un “juez itine-rante”, el cual, dicho sea de paso, no poseerá mayores atri-butos que cualesquiera de los demás distinguidos magis-trados que laboran, día a día, en las distintas regiones judiciales del País. Dicha designación, a nuestra manera de ver las cosas, desembocará en la erogación innecesaria de fondos públicos y en la tardanza en la solución final de los casos.
*168En vista de lo antes expresado, nos parece forzosa la conclusión a los efectos de que no erraron las antiguas Salas de Aibonito y de Aguadilla del antiguo Tribunal Superior al negarse a trasladar y/o consolidar los casos radica-dos en dichas Salas con el caso radicado ante la antigua Sala de San Juan del referido Tribunal Superior. En con-secuencia, debería dictarse, sin más, sentencia confirmato-ria de las resoluciones emitidas, el 21 de junio y el 15 de septiembre de 1993, por las Salas de Aibonito y Aguadilla, respectivamente, del antiguo Tribunal Superior de Puerto Rico.

 Según nos informa el Estado, hasta el momento de la radicación de su peti-ción de certiorari, se habían radicado nueve (9) demandas alegando daños por viola-ciones a los derechos civiles en relación con la práctica de abrir expedientes e inves-tigar las actuaciones de ciudadanos por el sólo motivo de su ideología política. Estas demandas han sido radicadas en las Salas de Aguadilla, San Juan, Caguas y Aibo-nito del antiguo Tribunal Superior.


 Por motivo de la aprobación de la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.), en vigor desde el 24 de enero de 1995.


 Entre los actos de persecución y hostigamientos de que, alegadamente, ha sido víctima, señala Vives Vázquez los siguientes: (1) vigilancia continua; (2) interro-gatorios a vecinos y compañeros de trabajo sobre sus actividades; (3) amenazas; (4) detenciones y allanamientos ilegales; (5) persecución y hostigamiento en el empleo; (6) discrímenes de diversa índole; (7) se le negó ascensos con el propósito de que cesara en su empleo en la Autoridad de Acueductos y Alcantarillados.


 En resumen, y tal cual se desprende de la súplica de la demanda radicada por el señor Vives, éste solicita que se le ordene al Estado pagar al demandante la suma de tres millones de dólares ($3,000,000) y pagar cincuenta millones de dólares ($50,000,000) para el establecimiento de un fondo “para ser administrado exclusiva-mente por personas que profesen la ideología independentista, a fin de realizar una campaña educativa y publicitaria con el propósito de mitigar los daños no cuantifi-cables que se han causado a los derechos constitucionales de la parte demandante, de las personas que profesan su ideología, y a la ideología política de la independencia para Puerto Rico”.


 El Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) solicitó recon-sideración a lo cual el tribunal de instancia respondió con un no ha lugar.


 Estos son los casos Gregory Carrasco y otros v. E.L.A., Civil Núm. ADP-92-1877; Gilberto Maisonave Nieves v. Catalina Arce y otros, Civil Núm. ADP-93-009; y Heriberto López Jiménez y otros v. E.L.A., Civil Núm. ADP-93-002.


 Dicha resolución fue dictada el 15 de septiembre de 1993, habiéndose archi-vado en autos copia de la notificación el 17 de septiembre de 1993.


 Según surge de la demanda enmendada, la clase consiste de “todas las per-sonas, organizaciones, agrupaciones, asociaciones que a partir del 31 de julio de 1989 comenzaron a recibir y han recibido los expedientes o carpetas abiertos ilegal e inc onstitucionalmente Consiste, además, de “todas las personas, organizaciones, agrupaciones, asociaciones que a partir del 6 de julio de 1992 comenzaron a recibir y han recibido los expedientes o carpetas Consiste, también, de “todas las perso-nas, organizaciones, agrupaciones y asociaciones que han de recibir dichos expedien-tes o carpetas a partir de la fecha de presentación de esta enmienda a la demanda”. Finalmente, la demanda enmendada señala que la clase también incluye a “los fa-miliares —ascendientes, descendientes, cónyuges, herederos, sucesores en derecho y otros — . de las personas, y los integrantes de las organizaciones, agrupaciones y aso-ciaciones a las cuales se ha entregado o se le entregará un expediente así como las sociedades legales de gananciales y/o las comunidades de bienes que integran los demandantes junto a sus respectivas parejas”. La clase no ha sido certificada aún.


 Los demandantes adujeron como justificación para la certificación de la clase las siguientes razones: (1) que el número de personas en la clase es tan numeroso que resulta impracticable la presentación de demandas individuales; (2) que a me-dida se va haciendo entrega de los expedientes el número de integrantes de la clase continua aumentando; (3) que los integrantes de la clase residen en diversas partes de Puerto Rico; (4) que, en términos generales, los integrantes de la clase son perso-nas de escasos recursos económicos y no todos tienen la capacidad para hacer valer sus derechos de forma individual; (5) que los demandantes no tienen intereses anta-gónicos con otros integrantes de la clase; (6) que los demandantes representan ade-cuadamente los intereses de los demás integrantes de la clase; (7) que las reclama-ciones de los demandantes son típicas de las reclamaciones de los demás integrantes de la clase; (8) que existen cuestiones comunes de hecho y de derecho a todos los integrantes de la clase; (9) que la tramitación de pleitos separados crearía el riesgo de adjudicaciones inconsistentes con respecto a miembros individuales de la clase y de que esas adjudicaciones puedan, para todos efectos prácticos, disponer de los intereses de los otros miembros de la clase que no sean partes en esos pleitos; (10) que habida cuenta del curso de conducta exhibida por los demandados contra los integrantes de la clase, las cuestiones de hecho y derecho comunes a los integrantes de la clase predominan sobre cualesquiera cuestiones que afectan solamente a miem-bros individuales; (11) que el pleito de clase es superior a cualquier otro método disponible para resolver las controversias presentadas en esta demanda y representa el método más justo y eficiente para la adjudicación de estas.


 Los demandantes también alegan que los demandados violaron las disposi-ciones de la Ley de Derechos Civiles de Puerto Rico, 1 L.P.R.A. sec. 13 y ss; la Ley Núm. 47 de 28 de abril de 1930 (29 L.P.R.A. sees. 131-135) (lista negra para negar empleo); la Ley Núm. 382 de 11 de mayo de 1950 (29 L.P.R.A. see. 136) (Interferencia con afiliación política —responsabilidad civil); la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) (discrimen por razón de edad, raza, color, religión, sexo, origen social, o nacional o condición social), y la Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. sees. 65-76) (derecho de los empleados a organizarse y a negociar).


 Los procedimientos en los casos que se ventilan ante las Salas de Aguadilla y Aibonito del antiguo Tribunal Superior, fueron paralizados por Orden de este Tribunal Supremo por resoluciones de 4 de agosto, y de 1 y 11 de octubre (recursos CE-93-341, CE-93-575 y CE-93-600). Según alega el Estado, los casos que se ventilan *154en Caguas y los demás casos que se ventilan en San Juan ante salas presididas por otros jueces, han sido paralizados por órdenes de los propios tribunales de instancia. Sin embargo, a pesar de que aún no se ha resuelto la solicitud de consolidación, el juez que preside en el caso Rosalí Fernández Pola v. E.L.A. (Juez Broco Oliveras) ordenó al Estado contestar la demanda radicada en dicho pleito antes de 15 de octubre del pasado año. Dicha orden fue dictada y notificada el 9 de septiembre de 1993, haciéndose constar en minuta de esa misma fecha. De la misma, el Estado recurrió ante este Tribunal por medio de petición de certiorari en la que señala como error de derecho el que se le ordenara contestar la demanda sin que se hubiera resuelto antes las peticiones de consolidación.
El 11 de octubre pasado este Tribunal emitió resolución concediendo a la parte demandante recurrida término de veinte (20) días para mostrar causa por la cual éste no debe expedir el auto solicitado y dictar sentencia revocando la resolución recurrida. Además, en auxilio de nuestra jurisdicción, ordenamos la paralización de los procedimientos ante el tribunal de instancia. La parte demandante recurrida ya ha comparecido. También lo ha hecho la parte demandante en el caso Amado Morales Cosme y otros v. E.L.A. y otros, KDP-92-1255 (805) ventilándose ante el antiguo Tribunal Superior, Sala de San Juan, ante el Hon. Juez Broco Oliveras. Este pleito, que también ha surgido a raíz de lo resuelto en Noriega v. Gobernador, 130 D.P.R. 919 (1992), fue inicialmente radicado en la Sala del antiguo Tribunal Superior, Sala de San Juan que preside la Hon. Carmen Celinda Ríos, J. El 25 de enero de 1993, ésta ordenó su consolidación con el caso de Rosalí Fernández Pola v. E.L.A. Desde entonces, ambos casos se han estado tramitando en conjunto, aunque el juez que preside sobre el caso de Rosalí Fernández Pola v. E.L.A. no ha resuelto aún sobre su consolidación.


 En Noriega v. Gobernador, 122 D.P.R. 650 (1988), este Tribunal confirmó la sentencia del tribunal de instancia que declaró la inconstitucionalidad de la práctica de levantar expedientes, carpetas, listas o ficheros de personas, agrupaciones y or-ganizaciones, única y exclusivamente por razón de sus creencias políticas e ideológi-cas, sin tener prueba real que las vinculara con la comisión o intento de comisión de algún delito. Tal actuación, por parte del Estado, fue declarada contraria a los dere-chos de libertad de palabra, de asociación y de intimidad y una afrenta a la dignidad del ser humano, razón por la cual el tribunal de instancia dictó una orden de injunction permanente contra el Gobernador de Puerto Rico, el Superintendente de la Policía y sus sucesores para que cesaran de inmediato la práctica ilegal antes descrita. A su vez, con el propósito de hacer viable la entrega de los expedientes a las personas y entidades concernidas, se estableció unas guías o reglas detalladas para su distribución.
Posteriormente, en Noriega v. Gobernador, 130 D.P.R. 919 (1992), se resolvió que el Estado no podía levantar los privilegios establecidos por las Reglas de Eviden-cia para proteger actuaciones ilegales y que la responsabilidad civil por dicha prác-tica ilegal recae de forma total y única sobre éste.


 A pesar de haberse radicado las demandas hace poco tiempo, la parte de-mandante alega que ya se ha discutido y resuelto una Moción de Consolidación, una Moción para Desestimar y se ha calendarizado el descubrimiento de prueba. Tam-bién se ha concedido término para contestar la demanda. Por otro lado, al cabo de más de tres (3) años de su radicación, todavía no se ha certificado la clase en el pleito de Rosalí Fernández Pola v. E.L.A.


 Según indican, esto no ocurrirá “porque el Estado utilizó agentes de la División de Inteligencia del área de Mayagüez y Aguadilla y porque los daños de los demandantes son individuales, personalísimos y no pueden ser igualados o unifor-mados con los demandantes de San Juan”.


 Los demandantes recurridos alegan que la consolidación de sus casos con un pleito que se ventila en San Juan, “aumentaría para ellos los costos de viaje, peaje, alimentación, riesgo a la propiedad vehicular y personal e incluso a su integridad personal”.


 Los daños alegados en la demanda enmendada radicada por Gilberto Mai-sonave Nieves, son los siguientes: (1) Que la conducta de la policía al crearle un expediente le violó sus derechos civiles garantizados por las Secs. 1, 2, 4, 6 y 8, Art. II, de la Carta de Derechos de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1; (2) “que los agentes Juan B. González (5656) y César Soto (7-1402) mediante culpa y negligencia, incluyeron en el expediente confidencial del señor Gilberto Mai-sonave Nieves información falsa, libelosa, no corroborada y obtenida de fuentes no fidedignas sin preocuparse de escudriñar la posible veracidad de dicha información y promovieron la persecución del demandante”; (3) que “a base de la información falsa recopilada en el expediente confidencial del demandante se le persiguió maliciosa-mente y sin causa alguna, se intervino con él innecesariamente, se le apresó abusi-vamente, se ocupó su propiedad y se atropelló su dignidad”; (4) que ha sufrido daños morales, angustias mentales, se menoscabó su honra, su buen nombre y su intimidad.
En la demanda enmendada radicada por Heriberto López Jiménez y otros, se hace las siguientes alegaciones generales de daños: (1) violaciones a los derechos civiles y estatutarios de los demandantes; (2) imputaciones difamatorias, falsas, li-belosas y negligentes. En adición, cada demandante reclama compensación por da-ños específicos sufridos de forma individual y particular por cada uno de ellos. Estos pueden,ser resumidos en los siguientes: (1) que la carpeta contiene información falsa, violando así su dignidad de ser humano; (2) que la investigación ilegal conducida por la Policía de Puerto Rico entre sus vecinos, familiares y compañeros de trabajo afectó su reputación, honra, estabilidad económica, relaciones de familia y dignidad de ser humano; (3) que a uno de los demandantes se le “cesó y separó de sus labores en la Policía de Puerto Rico” por ser independentista, lo cual le ocasionó daños morales y pérdida de ingresos; (4) que a otro de los demandantes se le trató de implicar en la comisión de actos delictivos; (5) que a otro de los demandantes se le negó admisión al cuerpo de la Policía de Puerto Rico, ello a pesar de alegadamente cumplir con los requisitos de admisión.
Por último, la demanda enmendada radicada en el caso Gregory Carrasco y otros v. E.L.A., ante, contiene alegaciones generales de daños consistentes en que: (1) las imputaciones y aseveraciones en las carpetas, expedientes, etc. “son difamato-rias, falsas, libelosas, engañosas y negligentes”; y que las violaciones a los derechos civiles de los demandantes les ocasionó daños y perjuicios, sufrimientos y angustias mentales. En particular contiene las alegaciones de daños específicos que resumimos a continuación: (1) uno de los demandantes alega que en su carpeta se recomienda su remoción de su empleo en la Autoridad de Carreteras, lo cual motivó que fuese perseguido, difamado y vigilado en su empleo y que se le negara aumento de sueldo por varios años; (2) otra demandanté alega que como consecuencia de la investiga-ción sobre ella y entrevistas conducidas a vecinos, amigos, familiares y compañeros de trabajo por la Policía, fue despedida de su empleo por el Alcalde de Aguadilla; (3) varios demandantes alegan que las investigaciones sobre su persona y las entrevis-tas de la Policía a amigos, vecinos y familiares les ocasionó “fricciones y choques sociales y familiares”; (4) los restantes demandantes alegan que la información que sobre ellos hay en sus respectivas carpetas es falsa, libelosa y negligente.


 Véanse: Bernardi v. City of Scranton, ante; Arroyo v. Chardón, ante; Southwest Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805 (N.D. Cal. *1601989); United States v. Mottolo, 605 F. Supp. 898 (N.D. H. 1985); Bank of Montreal v. Eagle Associates, 117 F.R.D. 530 (1987); American Photocopy Equipment Co. v. Fair (Inc.), 35 F.R.D. 236, 237 (1963); Bascom Launder Corp. v. Telecoin Corp., 15 F.R.D. 277 (1953).


 El hecho de que las distintas acciones a consolidarse se encuentren en dis-tintas etapas del procedimiento judicial no impide su consolidación. Monzo v. American Airlines, Inc., 94 F.R.D. 672 (1982); Rohm & Haas Co. v. Mobil Oil Corp., 525 F. Supp. 1298 (D. Del. 1981). Sin embargo, los tribunales pueden hacer uso de su discreción para denegar la consolidación de acciones cuando una de ellas está lista para juicio y la otra se encuentra en una etapa procesal anterior. Véanse: Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758 (5to Cir. 1989); Petromanagement Corp. v. Acme-Thomas Joint Venture, 835 F.2d 1329 (10mo Cir. 1987); La Chemise Lacoste v. Alligator Company, Inc., 60 F.R.D. 164 (1973); Prudential Ins. Co. of Am. v. Marine Nat. Exch. Bank, 55 F.R.D. 436 (1972); Transeastern Shipping Corp. v. India Supply Mission, 53 F.R.D. 204 (1971); Borup v. National Airlines, 159 F. Supp. 807 (S.D. N.Y. 1956).


 Véanse: Seguro de Servicio de Salud v. McAuto Systems, 878 F.2d 5 (1er Cir. 1989); U.S. E.P.A. v. City of Green Forest, Ark., 921 F.2d 1394 (8vo Cir. 1990), cert. denegado, 112 S.Ct.414 (1990); Henderson v. National R.R. Passenger Corp., 118 F.R.D. 440 (1987); Schacht v. Javits, 53 F.R.D. 321 (1971).


 La consolidación puede proceder aun cuando, además de existir cuestiones comunes entre los casos a consolidar, también existan cuestiones diferentes entre ellos. Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492 (limo Cir. 1985). Sin embargo, los tribunales pueden negarse a consolidar cuando a su juicio las cuestio-nes individuales predominen sobre las comunes. Véase Henderson v. National R.R. Passenger Corp., ante.


 La referida disposición constitucional lee:
“Los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. La Asamblea Legisla-tiva, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” Art. V, See. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355.


 El concepto “jurisdicción” significa el poder o autoridad de un tribunal para considerar y decidir casos y controversias. Gearheart v. Haskell, 87 D.P.R. 57, 61 (1963). En otras palabras, la jurisdicción es la potestad para administrar justicia de que están investidos los jueces y la cual emana directamente de la Constitución y de la Ley de la Judicatura. Véase Ex Parte Bou, 7 D.P.R. 132, 133 (1904).


 Con el propósito de instrumentar el mandato constitucional, el Art. 2.001 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22C) dispone:
“El poder judicial de Puerto Rico constituirá un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. Estará compuesto por el Tribunal Supremo como tribunal de última instancia, el Tribunal de Circuito de Apelaciones como tribunal intermedio, y por el Tribunal de Primera Instancia, los que conjuntamente constituirán el Tribunal General de Justicia.
“El Estado Libre Asociado de Puerto Rico está constituido en un sólo distrito judicial, sobre todo el cual el Tribunal General de Justicia ejercerá su poder y autoridad.” (Enfasis suplido.)


 El concepto “competencia” ha sido definido como la manera en que se orga-niza o se canaliza el ejercicio de la jurisdicción que tiene un tribunal. Véanse: M.A. Velázquez Rivera, Jurisdicción y competencia de los tribunales de Puerto Rico, 48 Rev. Jur. U.P.R. 27, 29 (1979); Banco de Ponce v. Iriarte, 60 D.P.R. 72 (1942).


 Bajo la anterior Ley de la Judicatura, el Tribunal de Primera Instancia se componía de tres (3) secciones; a saber, Tribunal Superior, Tribunal de Distrito y Tribunal Municipal. El Tribunal de Distrito quedará abolido paulatinamente en los próximos ocho (8) años a partir de la vigencia de la Ley de la Judicatura de Puerto Rico de 1994. Dicho tribunal, permanecerá durante el proceso de abolición como una subsección del Tribunal de Primera Instancia consolidado, según dispone el Art. 9.001 de la mencionada ley, 4 L.P.R.A. see. 236.


 El Art. 5.005 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22q) establece las regiones judiciales que comprenden las Salas del Tribunal de Primera Instancia.


 De todas maneras, la solicitud a ser radicada por el Estado ante las Salas de Aibonito y Aguadilla del antiguo Tribunal Superior realmente no era una de conso-lidación al amparo de las disposiciones de la Regla 38.1 de Procedimiento Civil, ante. La solicitud, correcta en derecho, a radicarse por el Estado era una de traslado bajo las disposiciones de la Regla 3.5(b) de Procedimiento Civil, 4 L.P.R.A. Ap. III.
Por tratarse de distintas Salas del Tribunal de Primera Instancia, cada Sala está limitada, en el ejercicio de la jurisdicción de los Tribunales de Puerto Rico, por la norma de competencia que establece nuestro ordenamiento jurídico.
De entender, o haber entendido, los magistrados que presiden las Salas de Ai-bonito y Aguadilla que, por existir cuestiones comunes de hecho o de derecho entre los casos, era aconsejable que una sola Sala entendiera en todos los casos, dichos magistrados sólo hubieran podido ordenar, a lo sumo, el traslado de los pleitos, ante ellos radicados, a la Sala de San Juan; esto, repetimos, bajo las disposiciones de la Regla 3.5(b) de Procedimiento Civil, ante. Ello en vista de que dichos magistrados no tienen “facultad” para actuar sobre el pleito correctamente radicado, y pendiente, ante la Sala de San Juan. Ello le corresponde al magistrado de la Sala de San Juan que preside sobre el referido caso; magistrado que, una vez trasladados los casos a la Sala de San Juan, sería el que decidiría si procede, o no, la consolidación de todos los pleitos.
En relación a la concesión de una solicitud de traslado, bajo la Regla 3.5(b) de Procedimiento Civil, ante —lo cual, en el presente caso, resulta cuestionable— es aplicable la norma general que establece que “de ordinario, este Tribunal no inter-vendrá con el ejercicio de la discreción de los tribunales de instancia, salvo que se demuestre que hubo un craso abuso de discreción, o que el tribunal actuó con pre-juicio o parcialidad, o que se equivocó en la interpretación o aplicación de cualquier norma procesal o de derecho sustantivo, y que nuestra intervención en esa etapa evitará un perjuicio sustancial”. Lluch v. España Service Sta., 117 D.P.R. 729, 745 (1986). Véase Zorniak Air Servs. v. Cessna Aircraft Co., 132 D.P.R. 170 (1992).